DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 09-10-21.
Claims 1, 8, 15 and 16 are amended.

Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups, as set forth in the Office action mailed on 04-14-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups is withdrawn.  Claims 15 and 16, directed to Groups II and III no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's arguments with newly amended claim 8 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US20030174479), in view of Imanaka (US20080197501).
Re Claim 8, Shimura show and disclose
A resin multilayer substrate comprising: 
a plurality of insulating resin base material layers (insulating layers of circuit board 11, fig. 4); and 
a plurality of conductor patterns (12, 13, 30, 31, 32, 33, 70 and 72 , fig. 1-4) provided on the plurality of insulating resin base material layers; 
wherein the plurality of conductor patterns include a signal line (30, 31, 32 and 33, fig. 1-4)  and a ground conductor (12 and 13, fig. 1-4) overlapping the signal line as viewed from a laminating direction of the plurality of insulating resin base material layers (fig. 1-4); 

the openings are provided, in a direction perpendicular or substantially perpendicular to the laminating direction (fig. 1-4), in a first zone (area within or between and adjacent signal lines 31 and 33, fig. 1-3) adjacent to or in a vicinity of the signal line and in a second zone (area under IC and father from  the signal lines 31 and 33 than the first zone, fig. 1-4) father from the signal line than the first zone (fig. 1-3), and the aperture ratio is higher in the second zone than in the first zone (fig. 1-3); 
the ground conductor includes a plurality of ground conductors (12 and 13 fig. 4) between which the signal line is sandwiched in the laminating direction (fig. 4), the multilayer substrate (of circuit board 11, fig. 4) including an interlayer connecting conductor (connecting via 50, fig. 4) that electrically connects the ground conductors provided on different layers to each other (fig. 4), the interlayer connecting conductor is in contact with the insulating base material layers via the openings (fig. 1-4);
Shimura does not disclose
the insulation layers of the circuit board is formed of resin, and the interlayer connecting conductor includes a resin component.
Imanaka teaches a device wherein

Therefore, it would have been obvious to one having ordinary skill in the art to use resin for insulation layers of a circuit board and to fill connecting conductor with conductive resin as taught by Imanaka in the electronic device of Shimura, in order to reduce resistance of the connecting conductor, and to reduce coefficient of thermal expansion difference between materials and make CTE matching for the electronic device; and since by using resin for insulation layers of a circuit board is well-known and most common in the art.
Re Claim 9, Shimura show and disclose
The resin multilayer substrate according to claim 8, wherein both sides of the interlayer connecting conductor in the laminating direction are in contact with the insulating resin base material layers via the openings (fig. 1-4).
Re Claim 10, Shimura and Imanaka disclose
The resin multilayer substrate according to claim 8, wherein the interlayer connecting conductor (connecting via, fig. 4 of Shimura and fig. 4 and 6 of Imanaka) is provided over the plurality of insulating resin base material layers;
Shimura does not disclose
the interlayer connecting conductor includes a portion provided in a zigzag shape in the laminating direction.
Imanaka teaches a device wherein

Therefore, it would have been obvious to one having ordinary skill in the art to rearrange the connecting vias as taught by Imanka in the electronic device of Shimura, in order to have variety design choice of ways of the connecting vias connected (different shaped vertical connections) for the electronic device; since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; and since connecting vias for connecting different layers not in a straight vertical line is well-known and common in the art.

Allowable Subject Matter	
Claims 1-7 and 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7, 11-14 and 17-19 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
wherein the plurality of conductor patterns include a signal line and a ground conductor overlapping the signal line as viewed from a laminating direction of the plurality of insulating resin base material layers; a plurality of openings are provided in the ground conductor to provide an unevenly distributed aperture ratio; the plurality of openings extend through only the ground 
Claim 15 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 15 in combination as claimed, including:
a first connecting portion and a second connecting portion to be electrically connected to an external circuit; and a transmission line portion linking the first connecting portion and the second connecting portion; wherein the first connecting portion, the second connecting portion, and the transmission line portion are defined by a resin multilayer substrate; wherein the plurality of conductor patterns include a signal line and a ground conductor overlapping the signal line as viewed from a laminating direction of the plurality of insulating resin base material layers; a plurality of openings are provided in the ground conductor to provide an unevenly distributed aperture ratio; the plurality of openings extend through only the ground conductor, and no conductor extends from a periphery of any of the plurality of openings in the laminating direction; and the openings are provided, in a direction perpendicular or substantially perpendicular to the laminating direction, in a first zone adjacent to or in a vicinity of the signal line 
Claim 16 is allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 16 in combination as claimed, including:
the electronic component including: a first connecting portion and a second connecting portion to be electrically connected to an external circuit; and a transmission line portion linking the first connecting portion and the second connecting portion; wherein the first connecting portion, the second connecting portion, and the transmission line portion are defined by a resin multilayer substrate; wherein the plurality of conductor patterns include a signal line and a ground conductor overlapping the signal line as viewed from a laminating direction of the plurality of insulating resin base material layers; a plurality of openings are provided in the ground conductor to provide an unevenly distributed aperture ratio; the plurality of openings extend through only the ground conductor, and no conductor extends from a periphery of any of the plurality of openings in the laminating direction; and the openings are provided, in a direction perpendicular or substantially perpendicular to the laminating direction, in a first zone adjacent to or in a vicinity of the signal line and in a second zone farther from the signal line than the first zone, and the aperture ratio is higher in the second zone than in the first zone.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20080017407 US-20180184522 US-20180158752 US-20070029667 US-20070297157 US-20060281297.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848